DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 2/22/2021 is acknowledged.
Claims 18-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
Priority
This application repeats a substantial portion of prior Application No. 15/284,712, filed 10/4/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 
Drawings
Figures 8C, 9E, 10E, 11E, 12E, 13E, 14E, and 15E appear to be color drawings as they are rendered in grayscale rather than the appropriate black and white line drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 545 in Fig. 15E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner landing or one or more of the plurality of studs adapted to function as support columns between the receptacle base and the lid including a mechanical feature to position the removable pad at a desired height between the receptacle base and the removable lid of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The phrase “There is disclosed an apparatus” in line 1 of the Abstract should be replaced with “An apparatus.” 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is identical to that of copending application 15/284,712 for which a notice of allowance was mailed. The current title should be amended to reflect the features which differentiate the present application from the prior one. 
The disclosure appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. 
For example, the disclosure recites phrases such as “a generatrice (not shown)” is recited. The term “generatrice” does not appear to be of the English language. However, the singular “generatrix” and the plural “generatrices” do appear to be English mathematical terms defined as: (1) a geometric element that generates a geometric figure, especially a straight line that generates a surface by moving in a specified fashion. Also called generator; and maths a point, line, or plane that is moved in a specific way to produce a geometric figure. If the mathematical term is to be used, Applicant has failed to use the correct grammatical category of number.
It is additionally recited that the outer wall performs the role of an angled ramp and is “covered with asperities is creating a climbing rough texture surface, tangible attractive for crawling insects.” This phrasing is not grammatically correct and the phrase “tangible attractive for crawling insects” is unclear.
The phrase “a horizontal plan incorporating said top” appears as though it should read “a horizontal plane incorporating said top.”
The phrase “a lower carrier sleeve for landing, hollow cylinder - like shaped, jutting out of said, lower, horizontal flat base and having a topmost surface coplanar with said top” is unclear.
The phrase “an upper carrier sleeve for landing, hollow cylinder-like shaped and jutting out of a bottom, horizontal flat surface of closing-carrying lid and generally having a lowermost surface commensurate with topmost surface of said lower carrier sleeve for landing” is unclear.
Claim Interpretation
Claims 1-3, 5-7, 9, 12, and 14 each recite elements “adapted to” perform a function. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 10 - “a mechanical feature to position the removable pad at a desired height between the receptacle base and the removable lid” - “feature” is a generic placeholder and there is not sufficient structural modifier to establish a mechanism for positioning the pad at the desired height. - See 35 U.S.C. 112(a) rejection below. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “a mechanical feature to position the removable pad at a desired height between the receptacle base and the removable lid.” As outlined above, a mechanical feature providing the function does not appear to be illustrated in the drawings and a “feature to” appears to invoke 35 USC 112(f). A review of the disclosure does not appear to provide any indication of a structure on either the inner landing or one or more of the plurality of studs which includes a mechanical feature capable of positioning the removable pad at a height between the base and the lid. As such, it does not appear as though Applicant has provided adequate written description for the claimed subject matter at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 10, and 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plurality of studs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plurality of studs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "one or more of the plurality of studs” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the removable pad” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "any studs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 14 recites a plurality of raised apertures corresponding to the location of the inner landing and any studs adapted to function as support columns between the receptacle base and the lid. An “aperture” is defined as an opening or an open space (See Merriam-Webster Dictionary). As a structure through which an opening or an open space is provided has not been recited, it is unclear what the structural relationship of the apertures and the inner landing and any studs is supposed to be in the claim. 
Claims 15 and 16 draw dependency from claim 13 and each recite “the insect attractant.” Claim 13 recites “an insect attractant or an insecticide.” In the instance that an insecticide is chosen in claim 13, there would be insufficient antecedent basis for claims 15 and 16. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 15 and 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 15 and 16 recite that the insect attractant is a pheromone and the insect attractant is an insect bait, respectively. Each of claims 15 and 16 draw dependency from claim 13 which recites “a recessed basin for holding at least one of an insect attractant and an insecticide.” The phrase “for holding…” is an intended use of the recessed basin. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, neither an insect attractant nor an insecticide are positively recited in claim 13 or any of the preceding claims. As such, the limitations of claim 15 and 16 do not appear to provide any substantive limitation on the recessed basin and are therefore not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2011/0047860 A1 to Black et al. 
Re: Claim 1. Black et al. teach an apparatus for intercepting and capturing crawling insects (See Abstract, Figs. 1-4), comprising:
a receptacle base (330, bottom member), the receptacle base having an outer wall (320) and an inner landing (356) forming an entrapment cavity (350, deadfall area) therebetween; and
a removable lid (310) adapted to engage the inner landing and substantially cover the receptacle base while forming a continuous opening (gap between 310 and 320) between the lid and the outer wall of the receptacle base.
Re: Claim 2. Black et al. teach the apparatus of claim 1, wherein the apparatus is adapted to at least partially support the weight of an article placed thereon. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison
Re: Claim 3. Black et al. teach the apparatus of claim 1, wherein the apparatus further comprises a plurality of studs (316, 324) adapted to function as support columns between the receptacle base and the lid, thereby to maintain the continuous opening between the removable lid and the outer wall of the receptacle base (paragraph [0056]). 
Re: Claim 6. Black et al. teach the apparatus of claim 1, wherein the receptacle base and the removable lid are adapted to mechanically couple at the plurality of studs adapted to function as support columns between the receptacle base and the lid (paragraph [0056], 316, 324 in Fig. 4).
Re: Claim 7. Black et al. teach the apparatus of claim 1, further comprising a replaceable pad (380) adapted to be inserted between the receptacle base and the removable lid (paragraph [0057]).
Claim(s) 1, 2, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 5619952 to Walker. 
Re: Claim 1. Walker teaches an apparatus for intercepting and capturing crawling insects (Figs. 5-7 and 10; see Abstract), comprising:
a receptacle base (40), the receptacle base having an outer wall (44) and an inner landing (52) forming an entrapment cavity (48) therebetween; and
a removable lid (42) adapted to engage the inner landing (50,52) and substantially cover the receptacle base while forming a continuous opening between the lid and the outer wall of the receptacle base (Figs. 6 and 7).
Re: Claim 2. Walker teaches the apparatus of claim 1, wherein the apparatus is adapted to at least partially support the weight of an article placed thereon (removable lid, 42, acts as an animal food bowl and supports food therein).
Re: Claim 5. Walker teaches the apparatus of claim 1, wherein the receptacle base and the removable lid are adapted to mechanically couple at the inner landing (See Fig. 6).
Re: Claim 7. Walker teaches the apparatus of claim 1, further comprising a replaceable pad (64; Fig. 5) adapted to be inserted between the receptacle base and the removable lid (See Figs. 5 and 6).
Re: Claim 8. Walker teaches the apparatus of claim 7, wherein the replaceable pad includes an aperture (66) corresponding to the location of the inner landing (See Figs. 5-6).
Re: Claim 10. As best understood due to lack of written description and indefiniteness, Walker teaches the apparatus of claim 1, wherein the inner landing or one or more of the plurality of studs adapted to function as support columns between the receptacle base and the lid include a mechanical feature (bottom surface of 48) to position the removable pad at a desired height between the receptacle base and the removable lid (See Figs. 5-6).
Claim(s) 1-3, 5-7, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2013/0180162 A1 to Vasudeva et al. 
Re: Claim 1. Vasudeva et al. teach an apparatus for intercepting and capturing crawling insects (See Abstract, Fig. 1), comprising:
a receptacle base (2), the receptacle base having an outer wall (rightmost wall, 8, Fig.1) and an inner landing (hinge 4 on left of base - Fig. 1 illustrates the living hinge 4 as being trapezoidal and having a wedge shaped portion at each point of contact between the lid and the base. When the lid is shut over the base, both the lid and base would contact the respective wedge portions which act as “landings” (i.e. flat surfaces providing contact between the lid and base capable of transmitting loads) for the respective sloped lid and base portions. Figure 1 shows that the hinge attachment is within the outer perimeters of both the lid and base such that 7 between the base and the lid is for the bed bugs to enter the trap and that while the lid is closed, the whole trap is sealed except for the peripheral gap 7) forming an entrapment cavity therebetween (within tray 10); and
a removable lid (3) adapted to engage the inner landing and substantially cover the receptacle base while forming a continuous opening between the lid and the outer wall of the receptacle base (paragraph [0026]).
Re: Claim 2. Vasudeva et al. teach the apparatus of claim 1, wherein the apparatus is adapted to at least partially support the weight of an article placed thereon (15, fig. 2).
Re: Claim 3. Vasudeva et al. teach the apparatus of claim 1, wherein the apparatus further comprises a plurality of studs (5/6) adapted to function as support columns between the receptacle base and the lid, thereby to maintain the continuous opening between the removable lid and the outer wall of the receptacle base (paragraph [0026]).
Re: Claim 5. Vasudeva et al. teach the apparatus of claim 1, wherein the receptacle base and the removable lid are adapted to mechanically couple at the inner landing (See Fig. 1).
Re: Claim 6. Vasudeva et al. teach the apparatus of claim 1, wherein the receptacle base and the removable lid are adapted to mechanically couple at the plurality of studs adapted to function as support columns between the receptacle base and the lid (See paragraph [0026]).
Re: Claim 7. Vasudeva et al. teach the apparatus of claim 1, further comprising a replaceable pad (13) adapted to be inserted between the receptacle base and the removable lid (See Fig. 1; paragraph [0027]).
Re: Claim 11. Vasudeva et al. teach the apparatus of claim 7, the replaceable pad comprises at least one surface made of an adhesive material to immobilize any crawling insects that have reached the replaceable pad (paragraph [0027], 13 is a glue pad mounted to the tray).
Re: Claim 12. Vasudeva et al. teach the apparatus of claim 1, further comprising a removable tray (10, replaceable tray) adapted to be positioned around the inner landing, and between the receptacle base and the removable lid (See Fig. 1).
Re: Claim 13. Vasudeva et al. teach the apparatus of claim 12, wherein the removable tray includes an outer wall and an inner wall to form a recessed basin for holding at least one of an insect attractant and an insecticide (See Fig. 1, paragraph [0033], chemical attractant).
Re: Claim 14.  As best understood due to indefiniteness, Vasudeva et al. teach the apparatus of claim 13, further comprising a plurality of raised apertures (5, posts engage apertures of projections 6) corresponding to the location of the inner landing and any studs adapted to function as support columns between the receptacle base and the lid.
Re: Claim 15. Vasudeva et al. teach the apparatus of claim 13, wherein the insect attractant is a pheromone (chemical attractant). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). As the attractant is not positively claimed, the apparatus of claim 13 anticipated by Vasudeva et al. additionally anticipates the structure provided by claim 15. 
Re: Claim 16. Vasudeva et al. teach the apparatus of claim 13, wherein the insect attractant is an insect bait (chemical attractant). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (1987). As the attractant is not positively claimed, the apparatus of claim 13 anticipated by Vasudeva et al. additionally anticipates the structure provided by claim 16.
Re: Claim 17. Vasudeva et al. teach the he apparatus of claim 12, wherein the removable tray is substantially flat (See Fig. 1, wherein the tray has a substantially, i.e. approximately 2/3, flat bottom surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0047860 A1 to Black et al.
Claim 4. Black et al. teach the apparatus of claim 3 as outlined above. However, it is not expressly disclosed that the plurality of studs are formed on the receptacle base. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the studs as an integral piece of the base, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893); In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). One of ordinary skill in the art would have been motivated to form the studs on the base to reduce the weight of the lid to provide easier access to the interior when a use must remove said lid as opposed to forming the studs as part of the lid.
Claims 3, 4, 6, 9, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5619952 to Walker  in view of US 9386763 B2 to Vasudeva et al.
Re: Claim 3. Walker teaches the limitations of claim 1 as outlined above. However, it is not expressly disclosed that there are a plurality of studs formed on the receptacle base. 
From a review of the originally filed disclosure of the present application, there does not appear to be any distinction made between what constitutes a stud and what constitutes a landing. As such, it is interpreted that in the instance there are two or more landings and/or studs, the terminology may be used interchangeably to describe identical elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a multitude of the projections on the lid and a corresponding number of projections with a recess on the base of Walker, since it has been held that mere duplication of the essential working parts St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide at least three of the elements shown in Figures 5-8 of Walker, wherein one is a landing and the other two of the at least three are studs such that the securement of the lid to the base is improved and the lid forming the animal feed bowl would be less prone to disconnection from the base via an animal’s manipulation thereof which could potentially spill the feed in the bowl and/or provide the animal with access to the attractant disk which could potentially be harmful if swallowed and/or poisonous to said animal. 
Alternatively, Vasudeva et al. teach a comparable apparatus (See Figs. 1-3) comprising a receptacle base (2) having an outer wall (side walls surrounding 3) and an entrapment cavity (3), and a removable lid (1) which covers the receptacle base and forms a continuous opening (6) around the apparatus between the lid and base (See Fig. 1). The device further comprises a plurality of studs (See four upwardly protruding cylindrical members on base and the four corresponding upper larger cylindrical members in Fig. 1, which contact each other in Fig. 2 in the closed position). The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the plurality of studs as taught by Vasudeva et al. in 
Re: Claim 4. As outlined above, Walker alone and/or Walker in view of Vasudeva et al. render obvious the limitations of claim 3. In both instances, at least a portion of the studs would be formed on the receptacle base looking at the teachings of the respective references. 
Re: Claim 6. Walker teaches the limitations of claim 1 as outlined above. However, it is not expressly disclosed that the receptacle base and the removable lid are adapted to mechanically couple at the plurality of studs adapted to function as support columns between the receptacle base and the lid. 
As best understood due to indefiniteness, providing a plurality of studs which act as support columns between the base and lid would have been obvious in view of Walker alone and/or Walker in view of Vasudeva et al. (See claim 3 analysis above). In the provision of a plurality of studs as outlined above, both instances would be adapted to mechanically couple the base and lid as shown in the respective references. 
Re: Claim 9. Walker teaches the limitations of claim 7 as outlined above. However, it is not expressly disclosed that the replaceable pad includes a plurality of apertures to correspond to the location of the inner landing and the plurality of studs adapted to function as support columns between the receptacle and lid. 
As best understood due to indefiniteness, providing a plurality of studs which act as support columns between the base and lid would have been obvious in view of Walker alone St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One of ordinary skill in the art would have been motivated to employ a plurality of apertures on the pad such that the pad is precluded from tilting within the housing as three or more points of contact would limit movement thereof with respect to the housing. Preventing tipping would limit the possibility of the bait leaking within the container housing. 
Re: Claim 11. Walker teaches the limitations of claim 7 as outlined above. However, it is not expressly disclosed that the replaceable pad has at least one surface made of an adhesive material to immobilize any crawling insects that have reached said pad. 
Vasudeva et al. teach that the apparatus comprises a removable glue pad for trapping insects which enter the entrapment cavity and end up on the pad (See column 4, lines 4-8 and lines 23-28). The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to replace the foam pad of Walker with a glue pad as taught by Vasudeva et al. to increase the likelihood that insects within 
Re: Claims 12 and 13. Walker teaches the limitations of claim 1 as outlined above. However, Walker does not expressly disclose a removable tray adapted to be positioned around the inner landing and between the base and lid, or that such a removable tray has an outer wall and an inner wall to form a recessed basis for holding at least one of an insect attractant and an insecticide. 
Vasudeva et al. teach a comparable apparatus (Figs. 1-3) as outlined above, comprising a removable tray (5) placed inside the entrapment cavity (3). The tray is taught to hold a glue pad or strip (4) inside thereof in addition to chemical attractants (Col. 5, lines 14-21). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to take the teaching of the replaceable tray of Vasudeva et al. and surround the replaceable pad of Walker with such a tray so as to provide a consumer with the ability to limit contact with the pad containing an insecticide or an attractant as taught by Walker and outlined above. The tray would provide a safe contact point for a consumer’s fingers to grasp during removal and subsequent replacement of the same or another tray and pad. 
Re: Claim 17. Walker in view of Vasudeva et al. render obvious the limitations of claim 12 as outlined above. As seen in Fig. 9 of Walker, the replaceable pad (64) is substantially flat and has an outer diameter much greater than its thickness. In providing a replaceable tray as taught by Vasudeva et al. as outlined above, the tray would comprise similar dimensioning such that the diameter thereof would remain much greater than the thickness thereof or else the tray would be incapable of being inserted between the base and lid when coupled together. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0180162 A1 to Vasudeva et al. in view of US 6651378 B2 to Baker. 
Re: Claim 9. Vasudeva et al. anticipate the apparatus of claim 7 as outlined above. However, it is not expressly disclosed that the replaceable pad includes a plurality of apertures to correspond to the location of the inner landing and the plurality of studs adapted to function as support columns between the receptacle base and the lid.
Baker discloses a replaceable pad (90, Fig. 5) including a plurality of apertures to correspond to the location of an inner landing (68; fig. 4) and a plurality of studs (80, fig. 5) adapted to function as support columns between a receptacle base (30 and a lid (20, figs. 1 and 4; column 9, lines 1-9). 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,426,154 B2 to Sanford. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements including the receptacle base having an outer wall and an inner landing forming an entrapment cavity, a removable lid engaging the inner landing and covering the base and forming a continuous opening therewith, the plurality of studs acting as support columns, the replaceable pad having aperture(s) for the landing and/or studs and an adhesive surface of claims 1-11 are all recited explicitly in the Patent and with a narrower scope. A narrower limitation necessarily anticipates a broader limitation which incorporates all of the same structural elements and structural relationships. With regards to the removable bait tray of claims 12-17, Examiner gives Official Notice that bait trays having a recessed basis for holding insect attractants and/or insecticides being well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647         

/MARC BURGESS/Primary Examiner, Art Unit 3642